Citation Nr: 1725152	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  07-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for the thoracic spine facet hypertrophy with degenerative changes (also referred to herein as thoracolumbar spine disability).

2. Entitlement to a disability rating in excess of 20 percent for left leg radiculopathy. 

3. Entitlement to an earlier onset date for individual unemployability due to service connected disabilities (TDIU) prior to February 14, 2007. 


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney



ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to February 1986 and from March 1986 to October 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from the January 2006 rating decision from the RO in Montgomery, Alabama. 	

In April 2011 and February 2012, this case was before the Board and was remanded for additional development. In November 2013 the case returned to the Board and the Board denied a rating increase in excess of 10 percent for the Veteran's thoracolumbar spine disability. The Veteran appealed.

In June 2014 the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) and the parties agreed to vacate the November 2013 Board decision, and remand the case for additional development. 

In February 2015 the Board remanded for a VA examination on the Veteran's thoracolumbar spine disability rating increase claim and to re-evaluate the TDIU claim. In February 2017 after the VA examination, the RO increased the thoracolumbar disability rating to 20 percent. Also in February 2017, the Veteran withdrew his appeal for an earlier effective date of his TDIU. 


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran's service-connected thoracolumbar spine disability manifests forward flexion of 30 degrees or less; or ankylosis, favorable or unfavorable, of the Veteran's entire thoracolumbar spine.

2. The evidence of record does not show support that the left leg radiculopathy manifests more than moderate symptoms of incomplete paralysis.

3. The Veteran's TDIU appeal for an earlier effective date prior to February 14, 2007 was withdrawn in February 2017.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for the Veteran's thoracolumbar spine disability in excess of 20 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for an initial evaluation in excess of 20 percent for left leg radiculopathy associated with a thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for withdrawal of the Veteran's TDIU appeal for an earlier effective date prior to February 14, 2007, has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

The Veteran asserts that the symptoms manifested by his service-connected thoracolumbar spine disability and associated left leg radiculopathy warrant higher ratings than currently assigned. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable a veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C. 
§ 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake.  

In February 2015, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for development pursuant to the JMR. There was substantial compliance with development ordered by the Remand.  VA obtained medical records from Martin Army Hospital in Fort Benning, Georgia from February 2007 to the present; and a VA examination to address any range-of-motion loss specifically due to pain, functional loss during flare-ups, and whether there is a separate neurological impairment for neurological manifestations of the back disability. 

The bulk of the evidence of record has been already been summarized in the prior Board decisions and the JMR, and the Board incorporates that evidence herein by reference. In the factual discussion below, the Board focuses on the new evidence obtained.  

The clinical records from February 2008 through January 2011 reveal some thoracolumbar spine pathology and symptoms consistent with the evidence already of record. There are diagnoses of chronic pain syndrome, which appears to encompass the thoracolumbar symptoms. 

In May 2016, the Veteran's attorney submitted private medical records, dated in December 2015, which shows the Veteran underwent an examination for "MID BACK PAIN," and underwent a procedure for "Intercostal nerve blocks left T6."  The diagnoses included the following: intercostal neuropathy; low back pain; other intervertebral disc degeneration, lumbar region; and chronic pain syndrome.  Examination of the lumbar and thoracic spine regions was undertaken.  Flexion of the lumbar spine was 80 degrees, left side bend was 30 degrees, and left trunk rotation was 20 degrees. 

An October 2016 VA examination report of the thoracolumbar spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. He reported pain all the time at 6-7 out of 10 that is worse during a flare-up. He has not had back surgery. The report showed that the Veteran has abnormal or outside of normal range of motion (ROM) and functional loss related to pain:

Forward flexion (0 to 90): 		0 to 70 degrees
Extension (0 to 30): 			0 to 20 degrees
Right lateral Flexion (0 to 30):	0 to 20 degrees
Left lateral Flexion (0 to 30): 	0 to 20 degrees
Right Lateral Rotation (0 to 30): 	0 to 25 degrees
Left Lateral Rotation (0 to 30): 	0 to 25 degrees

The Veteran reported that he started getting pain "at the stated range above limiting further movement." There was evidence of weight bearing pain and objective evidence of localized tenderness or pain on palpitation of the joints or associated soft tissue of the thoracolumbar spine. The report showed that pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups. He reported experiencing flare-ups once a week after over exertion. He takes hydrocodone and gabapentin to relieve pain from a flare-up. During the exam, the Veteran was not experiencing a flare-up. He described his functional limitations during a flare-up in terms of ROM as set forth below: 

Forward flexion (0 to 90): 		0 to 50 degrees
Extension (0 to 30): 			0 to 15 degrees
Right lateral Flexion (0 to 30):	0 to 15 degrees
Left lateral Flexion (0 to 30): 	0 to 15 degrees
Right Lateral Rotation (0 to 30): 	0 to 20 degrees
Left Lateral Rotation (0 to 30): 	0 to 20 degrees

The report showed the Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or ROM. He was positive for guarding or muscle spasm in the thoracolumbar spine. He occasionally uses a cane. A concurrent x-ray of the lumbar spine showed "minimal facet arthropathy and marginal osteophyte formation." Concurrent findings from AP lateral and swimmer's view radiographs of the thoracic spine were "normal." This was compared with the July 2011 X-ray and concurrent x-rays were compared. The report found that in July 2011 the x-ray found "mild anterior wedging compression of the thoracic vertebrae T7-9 with minimal disc degenerative disease" but the concurrent x-ray showed that thoracic spine and lumbar spine shows disc spaces are preserved and the vertebral bodies maintain normal height and alignment. The examiner found no other neurologic abnormalities or findings related to the thoracolumbar spine. This finding was based, in part, by the review of the July 2011 radiology reports and the October 2016 radiology report and the examination. The examiner considered whether there was evidence of neurologic impairments related to the Veteran's back disability. The Veteran's radiculopathy was moderate on the left side. Pain was moderate. Paresthesias and/or dysesthesias were moderate and numbness was moderate on the lower left side. The Veteran reported having pain once a week after over exertion in the lower back, which radiates to the left leg. The pain is relieved by hydrocodone and gabapentin. An IVDS diagnosis was reported, but there were no incapacitating episodes over the past 12 months due to IVDS. There was no ankyloses of the spine. 

Thoracolumbar Spine Disability

The Veteran's thoracolumbar spine disability is rated under Diagnostic Code 5242 (degenerative arthritis of the spine), a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Note (1) provides that VA evaluate any associated objective neurologic abnormalities.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a.

The Veteran was diagnosed with Intervertebral Disc Syndrome. The formula for rating IVDS is based on incapacitating episodes (effective September 26, 2003) and provides: a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a. Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When assessing the severity of musculoskeletal disabilities that are partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated.  This includes during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact that are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. However, consistent with the holding of the Veterans Court in Spurgeon v. Brown, 10 Vet. App. 194 (1997), these provisions do not require the assignment of a separate rating for pain alone.

Upon review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the Veteran's thoracolumbar spine disability more closely approximated the criteria for a 20 percent rating than those for a 40 percent rating or higher.  In this regard, the Veteran's forward flexion thoracolumbar range was well above 30 degrees. Therefore, a rating in excess of 20 percent is not warranted.  Moreover, at no time was ankylosis of the entire thoracolumbar spine evident.  

In making this determination, the Board has reviewed the examination reports, including the assessments of severity of pain and other functional limitations based on the objective and subjective findings. The Board finds that the Veteran does not have symptoms severe enough to warrant an increase in disability rating higher than 20 percent.  To the extent that the Veteran's spine disability manifests any functional limitations associated with pain as reported above, such symptoms are encompassed by the assigned rating and not so significant or severe as to afford the Veteran a higher rating. The Board finds that muscle spasms and guarding severe enough to result in an abnormal gait warrant the current 20 percent disability rating but no higher. The Board notes that objective painful motion in forward flexion is at 70 degrees, and that, while motion, including flexion to 70 degrees, was unchanged after three repetitions, there was no functional loss after repetition. The loss of forward flexion during flare-ups from 70 degrees to 50 degrees does not warrant a higher disability rating. 

Furthermore, the Board notes that pain and any functional loss due to pain were properly evaluated in the October 2016 examination. The report found that any functional loss noted did not limit the forward flexion to 30 degrees or less or cause ankyloses warranting an increase in the thoracolumbar disability rating. See DeLuca; Mitchell v. Shinseki, 25 Vet. App 32 (2011); see also 38 C.F.R. § 4.45. Further, the Board notes that the report findings regarding active and passive motion and weight-bearing and nonweight-bearing motion are normal and do not support an increase in the disability rating at issue. Correia v. McDonald, 28 Vet. App. 158 (2016). 

Regarding IVDS, the Veteran's objective reflex testing was found to result in abnormal abdominal testing, ankle jerk, knee jerk, and a positive straight leg test were likely secondary to IVDS.  However, there is no evidence of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician related to the Veteran's IVDS diagnosis that would afford the Veteran the next higher rating of 40 percent.

The Board has considered whether a separate rating maybe assigned under for the intercostal neuropathy diagnosed in May 2016 as a neurologic abnormality associated with this service-connected thoracolumbar spine disability. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). The intercostal nerve is not associated with a particular diagnostic code, although 38 C.F.R. § 4.124a, Diagnostic Code 8519, relates to the "Long 
Thoracic Nerve."  Under this code, the minimal rating of 10 percent requires moderate incomplete paralysis affecting the ability to raise the arm above the shoulder. As no symptoms relevant to this dysfunction are noted in the record, there is not basis to afford the Veteran a separate rating for the intercostal nerve impairment. 

Consistent with Yancy v. McDonald, 27 Vet. App. 484 (2016), the Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases. The Board must discuss extraschedular ratings only if the issue is argued or raised by the record. See also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017)

In sum, the Board finds that the preponderance of the evidence is against an increase in a disability rating in excess of 20 percent for the Veteran's thoracolumbar spine disability. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

 Left Leg Radiculopathy Rating

In a February 2017 Rating Decision and based on the October 2016 VA examination report, the Veteran was assigned a 20 percent disability rating, effective November 1, 2005, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for radiculopathy associated with his service-connected thoracolumbar spine disability. For the reasons set forth below, the Board finds that a rating in excess of 20 percent is not warranted. 

Under the provisions of 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Under Diagnostic Code 8520, an 80 percent rating is available for complete paralysis of the sciatic nerve such that the foot dangles and drops, there is no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost. There is no assertion or evidence of such symptomatology in this case.  Lower ratings are available based on incomplete paralysis of the sciatic nerve. A 60 percent rating requires incomplete paralysis that is severe with marked muscular atrophy. A 40 percent rating requires incomplete paralysis, neuritis, or neuralgia that is moderately severe. A 20 percent rating requires incomplete paralysis, neuritis, or neuralgia that is moderate. A 10 percent rating requires incomplete paralysis, neuritis, or neuralgia that is mild. 

The October 2016 VA examination report established that there is neurologic impairment relating to the Veteran's thoracolumbar spine disability. Specifically, the severity of radiculopathy on the lower left side was characterized as "moderate." The Board emphasizes that wholly sensory impairment is not rated more than moderate; and there was no evidence of atrophy.  Thus, the examination did not reflect symptoms of the next higher ratings commensurate with moderately severe or severe symptoms, which would be associated with marked muscular atrophy to warrant an increase to 40 percent or 60 percent. There are no reports that the left foot dangles and drops to warrant an increased disability rating warranting an increase to 80 percent. 

Consistent with Yancy v. McDonald, 27 Vet. App. 484 (2016), the Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases. The Board must discuss extraschedular ratings only if the issue is argued or raised by the record. See also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017)

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, the Board finds that the preponderance of the evidence is against an increase the Veteran's current disability rating of 20 percent for his lower left extremity radiculopathy is appropriate.

II. Withdrawal of Earlier Effective Date for TDIU

In February 2017 the Veteran withdrew his appeal for entitlement to an earlier effective date prior to February 14, 2007 for TDIU. The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.
 
 The Veteran has withdrawn the appeal on the issues of entitlement to an earlier onset date for TDIU for the entirety of the period on appeal. There remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

 III. Duty to Notify and Assist

VA's duty to notify was satisfied. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims.

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his claim for an increase in the disability rating for his thoracolumbar spine disability that has not been obtained. 

The Board finds that the October 2016 VA examination is adequate to adjudicate the Veteran's claim. Moreover, neither the Veteran nor his representative asserted that the VA examination is inadequate. See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2010).

The Board's decision addresses concerns in the JMR issued by the parties as noted above. This appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by affording the Veteran an opportunity to submit or identify additional evidence, and by scheduling an examination to evaluate his claim for his service-connected thoracic spine disability. The duties to notify and assist have been met.


ORDER

Entitlement to a disability rating in excess of 20 percent for the thoracolumbar spine disability is denied.

Entitlement to a disability rating in excess of 20 percent for the left leg radiculopathy is denied.

The appeal as to the issue of entitlement to an effective date prior to February 14, 2007, for the award of TDIU, is dismissed as withdrawn.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


